                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Timothy Weakley                   Case Number: 19-CV-4402
            v.
            Cargo Network Leasing, Inc. et al
An appearance is hereby filed by the undersigned as attorney for:
Cargo Network Solutions, Inc., Global Cargo Leasing, Inc., and Perica Manojlovic
Attorney name (type or print): Matthew P. Barrette

Firm: Blitch Westley Barrette, S.C.

Street address: 1550 Spring Road, Suite 120

City/State/Zip: Oak Brook, Illinois 60523

Bar ID Number: 6274523                                     Telephone Number: (312) 283-4220
(See item 3 in instructions)

Email Address: mbarrette@bwesq.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 7/5/2019

Attorney signature:            S/ Matthew P. Barrette
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
